Gill, J.
The defendant was tried and found guilty of selling intoxicating liquors without procuring license as a dramshop keeper; and from a judgment imposing a fine of $40 he has appealed to this court.
It is complained that the trial court failed to instruct the jury to the effect that the defendant was presumed innocent until proof of guilt be established. We think there is no merit in this point. It is true— •and it has been repeatedly decided in this state — that in criminal cases the trial court should give correct instructions on every substantial issue in the case, whether such instructions be asked or not. State v. Kolb, 48 Mo. App. 269, and cases cited. In this case the court did not declare, in so many words, that the •defendant was presumed innocent and that it was incumbent on plaintiff to overthrow this presumption, yet, at the request of the defendant the jury was told: “That it is required by the state to prove beyond a reasonable doubt that the defendant did sell liquor as . charged, that he took money for the same, and that if the jury believe that the state did not prove the same, they must find the defendant not guilty.” This was sufficient and the defendant was not prejudiced by the failure to give an instruction on his presumed innocence.
On an examination of the record, we find ample •evidence to sustain the verdict. The appeal is without merit and the judgment will be affirmed.
All concur.